Citation Nr: 0121943	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  01-01 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


REMAND

The veteran had active duty from March 1973 to July 1973.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Also, the Board finds that the 
veteran's service should be verified, as a DD 214 is not in 
the claims file.  

At the June 2001 Videoconference hearing the veteran 
testified that he was seen for left shoulder complaints by 
several private physicians and at the VA Medical Center 
(VAMC) in Decatur, Georgia.  Although some of the private 
medical records have been associated with the claims file 
there has been no attempt to obtain the others mentioned by 
the veteran at the hearing.  The duty to assist as regards 
obtaining records applies to relevant records, including 
private records, that the claimant adequately identifies to 
the VA and authorizes the VA to obtain.  38 U.S.C. § 5103A(b) 
(West Supp. 2001).  Thus, the appellant is requested to 
identify the pertinent private records, preferably by 
specifying dates of treatment and locations of the treating 
facilities, to which he refers.  

In addition, the VAMC Decatur, Georgia, outpatient treatment 
records referenced by the veteran at the hearing have not 
been associated with the claims file.  The VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(a), (c) (West 
Supp. 2001).  Therefore, upon remand, the RO should obtain 
all his VA clinical records, both inpatient and outpatient.  
See Bell v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (VA is 
obligated to obtain pertinent treatment records of medical 
records generated by its agency).  

The appellant is advised that the duty to assist is "not 
always a one-way street." Wood v. Derwinski, 1 Vet. App. 191, 
193 (1991).  He should assist the RO, to the extent possible, 
in the development of his claim.  

The VA has not examined the veteran and has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C. § 5103A(d) (West Supp. 2001).  This 
includes the duty to obtain VA examinations, which provide an 
adequate basis upon which to determine entitlement to the 
benefit sought.  Littke v. Derwinski, 1 Vet. App. 90 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied 
with and satisfied. 

2.  The RO should attempt to verify 
through official channels the dates, 
types, and character of the veteran's 
service.  Those channels should also be 
asked to clarify what periods of service 
were in the nature of active duty, active 
duty for training, or inactive duty 
training.  The information received 
should be associated with the claims 
folder.  All attempts to obtain records, 
which are ultimately not obtained, should 
be documented.  The RO shall inform the 
veteran if the VA is unable to secure any 
of the relevant records sought.  These 
efforts should continue until it is 
reasonably certain that these records do 
not exist or that further efforts to 
obtain those records would be futile.

3.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and private, who treated the 
veteran for left shoulder complaints 
prior to, during and since separation 
from service.  After securing the 
necessary release, the RO should obtain 
these records.

4.  The veteran should be afforded a VA 
examination to determine the etiology and 
likely onset of a left shoulder 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination and the examiner 
is asked to indicate in the examination 
report that the claims folder has been 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should provide a complete rationale for 
all conclusions reached and opinions 
expressed.  

a.  The examiner should specifically 
express an opinion as to the etiology and 
likely onset of a left shoulder 
disability.  

b.  The examiner should specifically 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
left shoulder disability was incurred in 
or aggravated by service.

5.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of the claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests, reports, special studies, or 
opinions requested, appropriate 
corrective action is to be implemented.

7.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

